BASCHAB, Judge,
concurring in part and' dissenting in part.
The amount of IGT an inmate receives is a decision that is within the discretion of DOC; and it. is inappropriate to look behind such a decision once DOC has exercised that discretion. See generally, Ex parte Powers, supra. Furthermore, unlike in Powers, there is not any indication that DOC improperly relied on the previously referenced opinion of the attorney general in determining the amount of IGT to award to the appellant. Therefore, I respectfully dissent from that portion of the main opinion that remands this case for a hearing. I concur as to the remaining portions of the main opinion.